on rehearing.
Rothrock, Ch. J.
After the foregoing opinion was filed a petition for rehearing was presented, and a reply thereto was ordered. Counsel for appellants insist that all of the evidence was introduced in the form of depositions, and that the cause is therefore triable anew in this court.
The abstract does not show that any motion or order was made to try the issues upon written evidence. It does show that by consent of the parties the court appointed a commissioner to take the testimony in writing and report the same to the court. It is further shown that the commissioner died, and on motion of plaintiff’s attorneys another was appointed to take the testimony and report the same to the court. It does not appear that said commissioner took the testimony, unless it may be inferred from the fact that the abstract of the testimony of some of the witnesses purports to be an abstract of depositions which seem to have been numbered.
But such inference cannot apply to quite a number of witnesses whose evidence does not appear from the abstract to have been taken in the form of depositions, or reduced to writing on the trial. The evidence of these witnesses is introduced in the abstract in this form: “A. F. Williams, another witness for plaintiff, says.’’ The same form is followed in others, changing only the name of the witness.
It is, therefore, not difficult to see how this court in the foregoing opinion arrived at the conclusion that part 'of the evidence was by deposition, and part by examination of witnesses in open court.
Affirmed.